Citation Nr: 0909752	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-33 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

What rating is for assignment for post-operative residuals of 
a neurofibroma removal, manifested by hypersensitivity of the 
left anterior lower chest cage, from April 16, 1975? 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active duty from October 1966 to October 
1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from July 1975 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.

In an August 2007 decision, the Board denied the Veteran's 
claims for entitlement to service connection for recurrent 
lipomas and left arm and leg pain.  At that time, the Board 
remanded the question what appropriate rating was warranted 
for post operative residuals of a neurofibroma removal 
manifested by hypersensitivity of the left anterior lower 
chest cage from April 16, 1975, to the RO for further 
evidentiary development.

In the Introduction to its August 2007 decision and remand, 
the Board referred the matter of entitlement to service 
connection for basal cell carcinoma to the RO development and 
adjudication.  However, the RO has not yet considered this 
claim and the matter is, again, referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in August 2007, the Board remanded the 
veteran's claim for an increased rating for post-operative 
residuals of a neurofibroma removal to the RO further 
development.

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's August 2007 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some significant development was 
completed.  This includes sending the Veteran a notice in 
August 2007 that satisfied the Veterans Claims Assistance Act 
(VCAA) notice obligations in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 2008).  He was also 
provided with a copy of the revised schedular criteria by 
which dermatological disorders were evaluated, effective from 
August 30, 2002, and codified at 38 C.F.R. § 4.118 (2008), 
and the new rating criteria effective October 23, 2008 
(applicable to claims filed on or after that date) (see 73 
Fed.Reg. 54708 (September 23, 2008)). 

Unfortunately, other action specifically requested by the 
Board in August 2007 has yet to be completed.  The Board 
directed the RO to afford the Veteran a VA dermatology 
examination to evaluate the severity of his service-connected 
skin disability during which "[a]ll indicated tests and 
studies, including color photographs...must be accomplished". 
The November 2008 VA dermatologist who examined the Veteran 
said that he had a "huge" superficial scar that caused mild 
disfigurement and that pictures of the scar were taken at 
that visit.  However, these pictures are not currently in the 
claims file and must be obtained prior to Board consideration 
of the Veteran's claim.

Furthermore, according to the November 2008 VA examination 
report, the Veteran complained of numbness/tingling and pain 
in the area of his huge chest scar but the examiner said that 
evaluation of the sensory or the pain effect of the scar was 
beyond the scope of the dermatology evaluation.  She said 
that there was no disability secondary to the Veteran's scar, 
but recommended further evaluation by the Neurology or Pain 
Clinic to evaluate the range of motion and effect of pain due 
to the scar.  However, this was not done, and the Board 
agrees that the Veteran should be evaluated by a neurologist 
and/or a pain management physician to determine the range of 
motion and effect of pain attributable to the Veteran's 
service-connected chest scar. 

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the United 
States Court of Appeals for Veterans Claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all 
photographs taken of the Veteran's chest 
scar at the time of the November 2008 VA 
examination and associate them with the 
claims file.  If, and only if¸ the 
pictures cannot be located, new 
photographs of the Veteran's scar should 
be taken and associated with the claims 
file.

2.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for his neurofibroma, dated 
since June 2004, and any additional 
private records identified by him.  If any 
records are unavailable, the Veteran and 
his representative should be so advised in 
writing.

3.  Then, the Veteran should be scheduled 
for examination by a neurologist, to 
evaluate any neurological manifestations 
of the post-operative residuals of a 
neurofibroma.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The neurologist is to describe all sensory 
findings and any limitations associated 
with the Veteran's chest scar, and the 
effect of pain associated with his chest 
scar.  

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC should 
readjudicate the matter of what is the 
appropriate rating for post-operative 
residuals of a neurofibroma removal, 
manifested by hypersensitivity of the left 
anterior lower chest from April 16, 1975, 
on the basis of all the evidence of record 
and all governing legal authority, to 
include consideration of the applicable 
rating criteria effective prior to and 
after August 30, 2002.  If the benefit 
sought on appeal remains denied, the 
Veteran must be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




